 

10
11
12
13
14
15
16
17
18
19
20

21

22
23
24
25
26

_ 27

28

 

 

 

Beng oman ns ae LG UMPENEE COP TL,
Getta fa OW CT i

SKA LAD
edit etBhae A felt he. 4 tt

 
   

~ 5 ay

Bs eR
Phas clon 2!
IN THE UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, CASE NO. t 19M00217 SAB ae “
Plaintiff, | UNDER SEAL
v. ORDER SEALING COMPLAINT
ASHLEY HULLON,
Defendants.

 

The United States having applied to this Court for a complaint and arrest warrant in the above-
captioned proceedings and having applied for the complaint and warrant to remain under seal in order to
prevent the destruction of evidence and flight of the targets of the investigation,

IT IS ORDERED that the complaint and arrested warrant filed in the above-entitled matter shall

be filed with this Court under seal and not be disclosed pending further oxdef of thtscourt.

Dated: November 15, 2019

  

 

  
 
 

INORKABLE SCANL . BOONE
“5. MAGISTRATE JUDGE ,

Order Sealing Complaint and Arrest Warrant

 
